ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into this day of 2010, by and between TELMARINE COMMUNCIATIONS INC., a Texas corporation ("Purchaser") and CISTERA NETWORKS INC a Nevada corporation ("Seller"). RECITALS A.Seller is in the business of developing, marketing, licensing, selling and distributing computer software and other products and services relating to Public Safety Land Mobile Radio (the "Business"). Seller desires to sell to Purchaser, the Seller's software assets used in or relating to the Business. Furthermore, the Seller desires to license back computer software and subsequent modifications and enhancements for resale. B.All of the software and assets Seller uses in or which relate to the Business consist of the following, which shall hereinafter collectively be designated the "Assets": (i)Tangible Personal Property.
